Citation Nr: 1829143	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  11-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  From February 4, 2009, to February 2, 2015, entitlement to an initial rating in excess of 10 percent for migraine headaches.  

2.  From February 3, 2015, to January 19, 2017, entitlement to a rating in excess of 10 percent for migraine headaches.  

3.  From January 20, 2017, entitlement to a rating in excess of 50 percent for migraine headaches.  

4.  Entitlement to total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C. H.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2015, a travel board hearing was held before a judge who is no longer employed at the Board.  A transcript of that hearing is of record.  In a February 2018 letter, the Veteran was informed that he had 30 days to request an optional Board hearing before a different judge.  No response has been provided.   

In a July 2016 decision, the Board found that a claim for TDIU was raised during the February 2015 hearing.  The Board remanded the TDIU claim for additional development.  The Board remanded the Veteran's claim of entitlement to an increased rating for migraine headaches to obtain a new VA examination.  

By correspondence sent in September 2016 (received 9/15/16, pages 23-24 of 26), the Veteran was provided with a copy of a TDIU application to fill out and send to the RO.  A completed TDIU application has not been submitted.

Finally, a December 2017 rating decision increased the rating for the Veteran's migraine headaches to 50 percent, effective from January 20, 2017.  The Board has therefore modified the issue on appeal to better comport with this procedural development.


FINDINGS OF FACT

1.  From February 4, 2009, to February 2, 2015, the Veteran's migraine headaches are characterized by prostrating attacks occurring on an average once a month over the last several months.  

2.  From February 3, 2015, to January 19, 2017, the Veteran's migraine headaches are characterized by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

3.  From January 20, 2017, the Veteran's migraine headaches are characterized by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

4.  The Veteran's service-connected disabilities alone are not found to be of sufficient severity to produce unemployability.  


CONCLUSIONS OF LAW

1.  From February 4, 2009, to February 2, 2015, the criteria for a disability rating of 30 percent, but no greater, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  

2.  From February 3, 2015, to January 19, 2017, the criteria for a disability rating of 50 percent, but no greater, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  

3.  From January 20, 2017, the criteria for a disability rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  The rating from February 4, 2009, to February 2, 2015

The Veteran is service-connected for migraines from February 4, 2009, the day after he left active duty service.  A July 2009 rating decision granted service connection for migraines at an initial noncompensable rating.  The Veteran is appealing the rating aspect of that decision.  He is now rated at 10 percent from February 4, 2009, and at 50 percent from January 20, 2017.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the effective date of the claim.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 8100, a 50 percent rating is appropriate with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 0 percent rating is appropriate with less frequent attacks.  Id.

From February 4, 2009, to February 2, 2015, the evidence is consistent with a 30 percent rating based on characteristic prostrating attacks occurring on an average once a month over the last several months.  Importantly, a June 2011 VA examination (received 6/8/11, page 19 of 29) indicates weekly headaches and states that less than half of the headaches are prostrating.  One headache per week corresponds to roughly four headaches per month.  "[L]ess than half" of four headaches is consistent with at least one prostrating headache per month so as to support a rating of 30 percent.  Consistent with this, a November 2013 private medical record (received 5/4/15, page 8 of 25) states that the Veteran experiences "2 migraines per week" but only "[o]ne severe headache per month."  Taken together, these records support a rating of 30 percent.  

There are other medical records reporting symptoms that are more consistent with a rating of 10 percent or less.  A May 2014 private medical record (received 5/4/15, page 7 of 25) notes "[c]hronic migraine without aura, without mention of intractable migraine without mention of status migrainosus" and that the Veteran's migraines are "[i]mproved but having side effects from amitriptyline."  A November 2014 private medical record (received 5/4/15, page 4 of 25) describes the Veteran's migraines as "[s]table/controlled with Propranolol ER."  

These private medical records suggest an incidence of prostrating attacks that is less than once per month or non-existent.  But as already noted, other records support a monthly incidence of prostrating attacks.  As the evidence is at least in equipoise, the Veteran is entitled to a rating of 30 percent from February 4, 2009, to February 2, 2015.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).   

From February 4, 2009, to February 2, 2015, the evidence does not indicate severe economic inadaptability so as to support a rating of 50 percent.  A June 2011 VA examination (received 6/8/11, page 20 of 29) indicates that the Veteran's headaches result in "[i]ncreased absenteeism" but no effects on usual daily activities.  That examination states that the Veteran is working part-time as a gas station clerk, that he has been working there for less than one year, and that he has missed four weeks in the last year because of migraines.  A second June 2011 VA examination (received 6/21/11, page 14 of 15) indicates that the Veteran is employed full-time as a convenience store clerk.  Consistent with this, an employment record submitted by the Veteran (received 5/4/15, page 18 of 25) states that he started working as a deli clerk on June 18, 2011.  A March 2012 private medical record (received 5/4/15, page 14 of 25) indicates that the Veteran is working and that this work is a source of "[h]igh stress."  A November 2013 private medical record (received 5/4/15, page 8 of 25) indicates that the Veteran is "working part-time and is going to school" and will only "miss work on occasion."  A November 2014 private medical record (received 5/4/15, page 2 of 25) indicates school attendance.  Employment records for the year 2014 (received 5/4/15, pages 18-19 of 25) indicate that the Veteran missed only three days due to illness, which the Veteran ascribes to migraines, and one day due to unspecified personal reasons.  The weight of this evidence is against the existence of severe economic inadaptability, in that it shows consistent employment and regular school attendance.  

From February 4, 2009, to February 2, 2015, the strongest evidence of severe economic inadaptability is from the February 2015 hearing testimony.  Specifically, the Veteran and his fiancé state that the Veteran lost jobs and failed two semesters of school because of his headaches.  The Veteran and his fiancé are competent to testify about these facts because they are within the knowledge and personal observations of lay witnesses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is no reason to question their credibility.  Unfortunately, the weight of the evidence as a whole indicates that the Veteran was regularly working and attending school for the period from February 4, 2009, to February 2, 2015.  Additionally, the weight of the February 2015 hearing testimony itself is somewhat diminished by the lack of corroborating evidence of lost jobs and evidence of employment at the same convenience store from June 2011 to at least December 2014.  Taken together, the weight of the evidence does not support the existence of severe economic inadaptability prior to February 3, 2015.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

B.  Rating from February 3, 2015

From February 3, 2015, the evidence is consistent with a rating of 50 percent based on very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  The earliest evidence of such attacks is the February 2015 hearing testimony, in which the Veteran and his fiancé state that the Veteran experiences weekly prostrating headache attacks and is in constant pain.  The Veteran and his fiancé are competent to testify about prostrating headache attacks and pain because these symptoms are within the knowledge and personal observations of lay witnesses.  Barr, 21 Vet. App. at 309.  There is no reason to question the credibility of the statements regarding the incidence of prostrating attacks.  This is particularly true where, as here, a January 2017 VA headaches examiner also indicates characteristic prostrating attacks of migraine pain productive of severe economic inadaptability.  Taken together, this evidence is consistent with a 50 percent rating based on very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

The strongest evidence supporting a lower rating during this time period is the October 2015 VA examination, which states that the Veteran has characteristic, prostrating attacks once per month that are not productive of severe economic inadaptability.  Because the weight of the evidence supports the presence of more frequent attacks, the Veteran is entitled to a rating of 50 percent from February 3, 2015.

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.

II.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

An award of TDIU "does not require proving 100 percent unemployability."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Rather, an award of TDIU requires that the claimant show an inability "to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  When making this determination, "the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (internal citations and quotations omitted).  Additionally, the Board "must take into account the individual veteran's education, training, and work history" but "may not consider non-service-connected disabilities or advancing age."  Id. (internal citations omitted).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

There is no period of time during which the Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).  From February 4, 2009, to February 2, 2015, the Veteran's service-connected disabilities are migraine headaches at 30 percent, lumbosacral strain at 20 percent, incisional neuroma at 10 percent, and residual scars due to furnicles on neck and thigh at 0 percent with a combined rating of 50 percent.  From February 3, 2015, the Veteran's service-connected disabilities are migraine headaches at 50 percent, lumbosacral strain at 20 percent, incisional neuroma at 10 percent, and residual scars due to furnicles on neck and thigh at 0 percent with a combined rating of 60 percent.  

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies to circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred one year prior to the claim, the increase is effective as of the date the increase is "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. 5110(b)(2); 38 C.F.R. § 3.400(o); Dalton, 21 Vet. App. at 31-32.

In a July 2016 decision, the Board found that a claim for TDIU was raised during the February 2015 hearing.  At that hearing, the Veteran testified about his now service-connected migraine disorder, neuroma disorder, and back disorder, all of which have the same effective date of February 4, 2009.  In light of Dalton and the provisions cited above, the Board will consider evidence from the February 4, 2009 effective date of the Veteran's service-connected disorders.  

The evidence does not support entitlement to TDIU.  The strongest evidence supporting TDIU is the Veteran's February 2015 hearing testimony.  But as will be explained more fully below, this evidence is outweighed by private treatment records indicating consistent employment, private treatment records indicating consistent school attendance, and evidence contained in multiple VA examinations.  Also weighing against entitlement to TDIU is the Veteran's military experience as a Satellite Communications Specialist.  

Evidence of consistent employment and school attendance suggests that the Veteran's service-connected disabilities alone are not of sufficient severity to produce unemployability.  A June 2011 VA examination (received 6/8/11, page 20 of 29) indicates that the Veteran's headaches result in "[i]ncreased absenteeism" with no effects on usual daily activities.  That examination states that the Veteran is working part-time as a gas station clerk, that he has been working there for less than one year, and that he has missed four weeks in the last year because of migraines.  A second June 2011 VA examination (received 6/21/11, page 14 of 15) indicates that the Veteran is employed full-time as a convenience store clerk and has only missed three weeks of work over the past year.  Consistent with this June 2011 start date of full-time employment, an employment record submitted by the Veteran (received 5/4/15, page 18 of 25) states that he began working as a deli clerk on June 18, 2011.  A March 2012 private medical record (received 5/4/15, page 14 of 25) indicates that the Veteran is working and that this work is a source of "[h]igh stress."  A November 2013 private medical record (received 5/4/15, page 8 of 25) indicates that the Veteran is "working part-time and is going to school" and will only "miss work on occasion."  A November 2014 private medical record (received 5/4/15, page 2 of 25) indicates school attendance.  Employment records for the year 2014 (received 5/4/15, pages 18-19 of 25) indicate that the Veteran missed only three days due to illness, which the Veteran ascribes to migraines, and one day due to unspecified personal reasons.  

Taken together, this evidence indicates that the Veteran was consistently employed and generally taking school courses from at least the period of June 2011 to December 2014.  The weight of this evidence suggests that the Veteran's service-connected disorders alone are not of sufficient severity to produce unemployability.  

Evidence provided by VA examiners is consistent with this conclusion.  Regarding migraines, a June 2011 VA examiner states that his migraines do not impact daily activities and that the only resulting work problems associated with migraines are "[i]ncreased absenteeism" and "pain" (received 6/8/11, page 20 of 29).  Regarding the Veteran's back disorder, a different June 2011 VA examiner notes that the only negative effect on the Veteran's ability to work is difficulty with activities "that require repetitive bending or lifting greater than 50 lbs" (received 6/21/11, page 8 of 15).  An October 2015 VA back examiner states that the Veteran's back disorder affects bending and lifting.  Other October 2015 VA examiners state that the Veteran's muscle injuries and migraines do not impact his ability to work.  A January 2017 VA back examiner states that the functional impact of the Veteran's back disorder is "pain, stiffness, limited range of motion, difficulty with heavy lifting, bending, prolong[ed] walking or climbing stairs."  A January 2017 VA headaches examiner obtained the Veteran's history and reviewed the Veteran's private treatment records and states that "it is less likely as not that the [V]eteran's migraine headaches impact the [V]eteran's ability to obtain and maintain substantially gainful employment."  That examiner notes the Veteran's "intermittent migraines with sensitivity to light and sound" but concludes that "the migraines are not sufficient by themselves to render the [V]eteran unemployable."  

Taken together, from June 2011 to January 2017, multiple VA examiners have consistently concluded that the Veteran's service-connected disorders are not by themselves sufficiently severe to preclude substantially gainful employment.  Consistent with this, the Veteran's private medical doctor notes consistent employment and consistent school attendance.  While the Veteran's service-connected disorders prohibit strenuous manual labor, the evidence cited above suggests that his service-connected disabilities do not preclude substantially gainful employment that is sedentary in nature.  This weighs against entitlement to TDIU.  

The Veteran's experience with computers and satellite communications further weighs against entitlement to TDIU, in that this evidence supports the ability to obtain and maintain substantially gainful employment that is sedentary in nature.  A VA vocational counselor notes that the Veteran "has excellent computer software skills" and "that [the Veteran's] military vocational history has consisted entirely of working as a Satellite Communications Specialist from 12/2007 to the [December 2008]" (received 5/24/17, page 39 of 98).  In vocational rehabilitation records dated December 15, 2008 (received 5/24/17, page 47 of 98), the Veteran states that his neuroma, migraines, and back pain only prohibit his ability to "exert prolonged physical activity."  He also notes that his migraines, neuroma, and back pain have resulted in missed job opportunities and missed work time and that he is "upset because unable to perform certain levels of physical activity" (page 48 of 98).  When considered together, the Veteran's strong background with computer software and satellite communications further supports an ability to obtain and maintain substantially gainful employment that is sedentary in nature.  This evidence weighs against entitlement to TDIU.  

The strongest evidence supporting entitlement to TDIU is the February 2015 hearing testimony.  At the hearing, the Veteran states that his neuroma prohibits physical exertion, that he can only work two days a week because of his migraine pain, that he has lost two jobs because of migraines, and that he has failed two semesters of school because of migraines.  His fiancé states that he has lost jobs because of migraines and that he is in constant pain.  The Veteran and his fiancé are considered competent to testify regarding these facts because they are within the knowledge and personal observations of lay witnesses.  Barr, 21 Vet. App. at 309.  Consistent with this, a handwritten note contained on page 17 of the Veteran's May 2015 submission states that he is still working part-time, but only "1-2 days a week due to risk of losing my job."  

Even assuming the credibility of the February 2015 hearing testimony, however, the weight of the evidence as a whole is against entitlement to TDIU.  Private medical treatment records from 2011 to 2014 consistently indicate regular employment and school attendance.  June 2011 VA examinations indicate full-time employment as a convenience store clerk and prior part-time employment as a gas station attendant.  The Veteran also appears to have been working at the same convenience store from June 2011 through at least December 2014, so it is not clear what two jobs were lost because of his service-connected migraine disorder.  See employment records submitted 5/4/15.  Additionally, from June 2011 to January 2017, several different VA examiners have stated that the Veteran's service-connected disorders, including his migraine disorder, do not impact his ability to work.  The exception is that his back disorder prohibits strenuous manual labor.  But based on the Veteran's "excellent computer skills" and experience "as a Satellite Communications Specialist from 12/2007 to [December 2008]," there appears to be no prohibition on substantially gainful employment that is sedentary in nature.  See Vocational Rehabilitation Records (received 5/24/17, page 39 of 98).  Taken together, the weight of the evidence is against entitlement to TDIU.  

In reaching these conclusions, the Board has considered the April 2018 arguments provided by Veteran's representative.  The representative points to the January 2017 VA examination finding "that each migraine attack lasted 2 days or more and were completely prostrating" and that "[a]ny such disability causing someone to miss work of that duration very frequently would cause a severe employment impediment."  Unfortunately, entitlement to TDIU does not rest on the existence of an employment impediment.  Rather, it rests upon an inability to maintain substantially gainful employment due to service-connected disabilities, with consideration given to the Veteran's education and experience.  Under the circumstances of this case, the weight of the medical evidence and the Veteran's work experience is against entitlement to TDIU.  The symptoms quoted in the April 2018 appellate brief are more consistent with the symptomatology contemplated by the Veteran's 50 percent rating for migraines from February 3, 2015, than they are with an inability to maintain substantially gainful employment due to service-connected disorders alone.  

The Veteran's representative also points to the Veteran's February 2015 testimony that he has lost two jobs because of migraines.  But the weight of this testimony is lessened by the lack of corroborating evidence of lost jobs and the positive evidence that the Veteran was able to work at the same convenience store from at least June 2011 to December 2014.  It is not clear, then, what jobs the Veteran has lost due to his migraine headache disorder.  The weight of the testimony regarding lost jobs is lessened by the lack of corroborating evidence and an indication that the Veteran held the same job from at least June 2011 to December 2014.  And as already described, the weight of the evidence as a whole is against entitlement to TDIU.  

Regarding the duty to assist, the Board further notes that after the Veteran's claims were remanded for further development in July 2016 the Veteran was provided with a copy of a TDIU application to fill out and send to the RO.  See September 2016 correspondence (received 9/15/16, pages 23-24 of 26).   A completed TDIU application was never returned.  The Veteran also provided no evidence of lost jobs or inability to attend school, even though the presiding judge at the February 2015 hearing indicated that this evidence would support the Veteran's claim.  While failure to complete forms or provide additional evidence is not by itself fatal to the claim, failure to do so deprives the Board of information necessary to address a claim for TDIU.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board finds that VA fulfilled its obligation to assist the Veteran in the development of his claim and his claim must be decided based on the evidence of record.  As already discussed, the totality of the evidence of record is against entitlement to TDIU.  

Given the overall disability picture and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain employment.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation Service, is not warranted.


ORDER

From February 4, 2009, to February 2, 2015, entitlement to an initial rating 30 percent, but no greater, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From February 3, 2015, to January 19, 2017, entitlement to a rating of 50 percent, but no greater, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From January 20, 2017, entitlement to a rating in excess of 50 percent for migraine headaches is denied.  

Entitlement to total disability rating due to individual unemployability (TDIU) is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


